Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Thomas appeals the district court’s order dismissing her complaint for failing to properly serve process.* We have reviewed the record and find no reversible error. Accordingly, we grant Thomas leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Thomas v. Nelms, No. 1:09-cv-00491-CCE-LPA (M.D.N.C. Apr. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*277terials before this court and argument would not aid the decisional process.

AFFIRMED.


 Thomas also seeks to appeal the district court’s denial of her Fed.R.Civ.P. 59(e) motion. We conclude that we lack jurisdiction over an appeal from that motion because Thomas did not file a new notice of appeal or amend her notice of appeal to embrace the district court’s order. See Fed. R.App. P. 4(a)(4)(B)(ii).